 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
      JESSE Z. RUIZ,
 9
                                     Plaintiff,             Case No. C18-1545-RSM
10
              v.
11                                                          ORDER DISMISSING CIVIL RIGHTS
      JEANNE YOUNGQUIST, et al.,                            ACTION
12
                                     Defendants.
13

14
            The Court, having reviewed plaintiff’s amended complaint, the Report and
15
     Recommendation of the Honorable Mary Alice Theiler, United States Magistrate Judge, any
16
     objections thereto, and the remaining record, hereby finds and ORDERS as follows:
17
            (1)     The Report and Recommendation is approved and adopted;
18
            (2)     Plaintiff’s amended complaint (Dkt. 6) and this action are DISMISSED without
19
     prejudice, under 28 U.S.C. § 1915(e)(2)(B)(ii), for failure of plaintiff to state any claim upon which
20
     relief may be granted;
21
            (3)     Plaintiff’s motion for preliminary injunctive relief (Dkt. 7) is STRICKEN as moot;
22
     and
23

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 1
 1          (4)    The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 2   Mary Alice Theiler.

 3          DATED this 5 day of February 2019.

 4

 5                                               A
                                                 RICARDO S. MARTINEZ
 6                                               CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING CIVIL
     RIGHTS ACTION - 2
